Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16778365 filed on 01/31/2021 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP 2019-021641, filed 02/08/2019 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase limitation that “the third lens unit includes a sub-unit having a negative refractive power as a whole that moves in a direction including a component orthogonally to an optical axis for image blur correcting”, in lines 10-13. However, this phrase limitation is confusing because it is unclear how it can be interpreted. Specifically, it is unclear the phrase assumes that the sub-unit has negative refractive power as the whole subunit? Or, if the sub-unit with a negative refractive power, i.e. having at least one lens that is negative, then as whole subunit moves in direction including component orthogonally to the optical axis? Furthermore, the in the above phrase limitation regarding that the sub-unit as whole moves in direction with component orthogonal to optical axis, it is unclear if the subunit can move together with other parts or entire third lens unit, or if the subunit is the only part of the third lens unit that can move with component orthogonal to the optical axis? For the purposes of examination, the above phrase will be treated broadly, such that subunit as a whole can have negative power or can have at least one negative power lens, and that the subunit can move alone or with the whole third lens unit in the with component orthogonal to the optical axis. It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issues and also if different meanings are sought. 
Claims 2-20 depend on claim 1 and therefore inherit the same deficiencies. 


Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 10 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morooka et al. (hereafter Morooka) US 20140368699 A1. 
In regard to independent claim 1, Morooka teaches (See Figs. 1-16) a zoom lens (i.e. zoom lens and image pickup apparatus, see Abstract, paragraphs [03, 09-35, 89-100, 106-113, 259-268, 282-298, 311-319, 345, 355], Examples 1-6 Tables, as depicted in e.g. Figs. 1-6, 13-16), comprising, in order from an object side to an image side (in order from object side to image side, paragraphs [09-35], Figs. 1-6): 
a first lens unit having a positive refractive power (e.g. G1 having a positive refractive power, e.g. paragraphs [09-35, 89-100, 282-298, 311-319, 345], Examples 1-6 Tables); 
a second lens unit having a negative refractive power (e.g. G2 having a negative refractive power, e.g. paragraphs [09-35, 89-100, 282-298, 311-319, 345,355], Examples 1-6 Tables); 
a third lens unit having a positive refractive power (e.g. G3 having a positive refractive power, e.g. paragraphs [09-35, 89-100, 282-298, 311-319, 345], Examples 1-6 Tables); and 
a fourth lens unit having a positive refractive power (e.g. G5 (or G5 and G4) with G5 having a positive refractive power, e.g. paragraphs [09-35, 89-100, 282-298, 311-319, 345], Examples 1-6 Tables), 
wherein an interval between adjacent lens units is changed and the first to fourth lens units move during zooming (i.e. as intervals between G1, G2, G3 and G5 is changed during zooming from wide angle to telephoto end, e.g. paragraphs [09-35, 89-100, 311-319, 345], Examples 1-6 Tables, denoted by arrow in Figs. 1-6), 
wherein the third lens unit (G3) includes a sub-unit having a negative refractive power as a whole (i.e. as G3 has negative subunit e.g. duplex cemented lenses L9, L10, paragraphs [09-35, 89-101, 117, 311-319, 345], Examples 1-6 Tables) that moves in a direction including a component orthogonally to an optical axis for image blur correcting (i.e. due to 112 issues as best understood, the subunit L9,L10 as a whole (and with whole G3) moves in a direction including a component orthogonally to an optical axis for image blur correcting,  paragraphs [09-35, 89-101, 117, 311-319]), and 
wherein the following conditional expressions are satisfied:   

    PNG
    media_image1.png
    49
    129
    media_image1.png
    Greyscale
(i.e. given values for f2, f2 and f5,  paragraphs [311-319, 345], Example 4 Tables, e.g. value 0.96; and given lateral magnification of G5 fifth lens unit at telephoto  and wide angle ends disclosed range of mg5t/mg5w conditional expression (2), paragraphs [20-25, 106-111, 117-118]), 
where f2 is a focal length of the second lens unit, f3 is a focal length of the third lens unit, f4 is a focal length of the fourth lens unit (i.e. as focal lengths f2, f3 and f5 of lens group units G2, G3 and G5, respectively, paragraphs [311-319, 338-3339, 345]), and 4w and 4t are lateral magnifications at a wide-angle end and a telephoto end of the fourth lens unit (i.e. as lateral magnification of G5 fifth lens unit at wide angle and telephoto ends,  mg5w mg5t, and  disclosed range of conditional expression (2), paragraphs [20-25, 106-111, 117-118]).  
In the alternative that the Morooka teaches range for 4t/4w ratio but does not provide a specific example, claim 1 is obvious over Morooka, as disclosed (i.e. given lateral magnification of G5 fifth lens unit at wide angle and telephoto ends disclosed range of mg5t/mg5w conditional expression (2), paragraphs [20-25, 106-111, 117-118], and in specific example in embodiments 4, in Tables paragraph [355], i.e. value 1.857). For claimed ranges, as is consistent with MPEP 2131.03 II, "a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity" to constitute an anticipation under the statute." In this case, Examiner considers the claimed limiting range and precision of two significant figures (e.g. 2.0) to set forth what Applicant considers "sufficient specificity" and therefore, to value and two significant figures, Morooka teaches (i.e. range for for 4t/4w ratio  from 1.4 to 4, and provides example 1.857, see conditional expression (2) and value in Table paragraph [355]) and thus a values within the claimed range. However, even if the value of the prior art were considered outside the claimed range, the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, or in alternative, the 4t/4w ratio   corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the *** directly impacts realization of small-sizing of zoom lens and favorable optical performance (e.g. Morooka paragraphs [114, 117-118]). Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the value(s) to the claimed range for the purpose of achieving both of securing a high zooming ratio and small-sizing of the overall zoom lens (see Morooka e.g. paragraphs [114, 117]).
Regarding claim 5, Morooka teaches (See Figs. 1-16) that the following conditional expression is satisfied: 
    PNG
    media_image2.png
    12
    144
    media_image2.png
    Greyscale
 (given values for Lens total length and back focus FB at wide angle WE, paragraphs [338-339, 345], e.g. value 11.27). 
where TTDw is a distance from an object side surface of a lens closest to the object side to an image plane at the wide-angle end, and skw is a backfocus at the wide- angle end (i.e. as values for Lens total length and back focus FB at wide angle WE, paragraphs [338-339, 345]).  
Regarding claim 7, Morooka teaches (See Figs. 1-16) that the following conditional expression is satisfied: 
    PNG
    media_image3.png
    12
    95
    media_image3.png
    Greyscale
 (i.e. given values for f3 and fw i.e. f at WE, paragraphs [338-339, 345], e.g. value 3.6)
where fw is a focal length at the wide-angle end of the zoom lens values for f3 and fw i.e. f at WE, paragraphs [338-339, 345]). 
Regarding claim 8, Morooka teaches (See Figs. 1-16) that the following conditional expression is satisfied: 
    PNG
    media_image4.png
    12
    111
    media_image4.png
    Greyscale
 (i.e. given the subunit duplex L9,L10 focal length and f3 focal length, paragraphs [338-339, 345], e.g. value -0.96),
where fis is a focal length of the sub-unit (i.e. subunit duplex L9,L10 focal length and f3 focal length, from paragraphs [338-339, 345]). 
Regarding claim 10, Morooka teaches (See Figs. 1-16) that the sub-unit includes two lenses including a negative lens and a positive lens (i.e. as subunit is duplex with positive L9 and negative L10, paragraphs [282-298, 311-319, 345], e.g. Fig. 4). 
Regarding claim 15, Morooka teaches (See Figs. 1-16) that the zoom lens performs focusing in a lens unit on an image side of the fourth lens unit (at the time of focusing from an infinite object point to a near object point, the fourth lens unit moves toward the image side, e.g. paragraph [241]). 
Regarding claim 16, Morooka teaches (See Figs. 1-16) an imaging apparatus  (i.e. as image pickup apparatus, with zoom lens, paragraphs [63, 88, 250-256, 277, 356-372], Figs. 13-16) comprising: the zoom lens according to claim 1 (image pickup apparatus, with zoom lens, paragraphs [63, 88, 250-256, 277, 356-372], Figs. 13-16); and an image sensor configured to receive light of an image formed by the zoom lens (i.e. as image pick up apparatus with mage pickup element 4, 49, paragraphs [356-372], Figs. 13-16).  
Regarding claim 17, Morooka teaches (See Figs. 1-16) an imaging system  (camera, imaging apparatus, e.g. 40, 41,  comprising: the zoom lens according to claim 1, (camera, image pickup apparatus, with zoom lens, paragraphs [63, 88, 250-256, 277, 356-372], Figs. 13-16); and a controller configured to control the zoom lens during zooming (i.e. as 40, 41 with 12, 13, operates zoom, paragraphs [63, 88, 250-256, 277, 356-372], Figs. 13-16) .  
Regarding claim 18, Morooka teaches (See Figs. 1-16) that  the controller (i.e. 41,40 with 13) is configured separately from the zoom lens, and includes a transmitter configured to transmit a control signal for controlling the zoom lens (i.e. as 40, 41 with 12 and CPU 13, operates zoom via transmitter 14 transmitting control signal, paragraphs [250-256, 356-372], Figs. 13-16).  
Regarding claim 19, Morooka teaches (See Figs. 1-16) that the controller (12, 13) is configured separately from the zoom lens, and includes an operation unit configured to operate the zoom lens (i.e. as 13 and driving circuit 16 operating the zoom lens, paragraphs [250-256, 356-372], Figs. 13-16).  
Regarding claim 20, Morooka teaches (See Figs. 1-16) further comprising a display unit configured to display information on zooming of the zoom lens (i.e. as 40, 41 has display section  e.g. 47 or 20 displays information on zooming of the zoom lens, e.g. operation menu, paragraphs [359-369]).


Claim 11 is rejected under 35 U.S.C. 103 as obvious over Morooka et al. (hereafter Morooka) US 20140368699 A1 in view of Gross “Handbook of Optical Systems”, Vol. 3, Wiley, page 378-379, 2007.
Regarding claim 11, Morooka teaches (See Figs. 1-16) that the sub-unit includes a cemented lens of a negative lens and a positive lens  (i.e. as subunit is duplex with positive L9 and negative L10, paragraphs [282-298, 311-319, 345], e.g. Fig. 4), but not in that order from the object side to the image side.  
However, Gross teaches general aspects of optical design and optimization including zero power operations including flipping a lens into reverse orientation/order, in order to optimize performance without perturbation of the existing setup (see Gross section Zero power operations page 378-379). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider flipping the duplex positive L9 and negative L10 lens of Morooka into reverse orientation from the object side to the image side according to teachings of Gross,  in order to optimize performance of the lens system without perturbation of the existing setup (see Gross section Zero power operations page 378-379). 


Allowable Subject Matter

Claims 2-4, 6, 9, and 12-14  would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872